DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-7 are rejected under 35 U.S.C. 103.
Drawings
The drawings are objected to because FIG.1 has “RELATED ART” as a label, FIG. 2 has “RELATED ART” as a label, and FIG. 3 has “RELATED ART” as a label; it is not clear whether “RELATED ART” means “Prior Art” or not. If FIG. 1-3 are prior art please change corresponding labels ““RELATED ART” to “Prior Art”; if FIG. 1-3 are not prior art, please remove the labels “RELATED ART” in FIG. 1-3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 03-221886, a FOR document from IDS dated 06/25/2019), and further in view of Mu et al. (titled “New Core Loss Measurement Method for High-Frequency Magnetic Materials”, a NPL document from IDS dated 06/25/2019).
Regarding claims 1 and 7, Fujiwara teaches a magnetic characteristic measuring apparatus measuring a magnetic characteristic of a sample (e.g. figure 1, measuring magnetic characteristic of sample 2), the apparatus comprising: 
the sample (e.g. figure 1, sample 2) having a first primary coil (e.g. figure 1, coil a) and a first secondary coil (e.g. figure 1, coil b); and 


    PNG
    media_image1.png
    541
    890
    media_image1.png
    Greyscale

However, Fujiwara is silent with regard to
a capacitor serially connected to the second primary coil of the air-core coil, wherein, in a case where the air-core coil has an inductance La at a frequency ω/2π, the capacitor has a capacitance CL of 1/3ω2La ≤ CL ≤ 1/ω2La.
Mu teaches a capacitor serially connected to a second primary coil of an air-core coil (e.g. figure 3a, capacitor Cr air-core coil with turn ratio N1:N2), wherein, in a case where the air-core coil has an inductance La at a frequency ω/2π (e.g. figure 3a, paragraph 2 of page 4376, air-core coil with turn ratio N1:N2 has inductance Lm at an input frequency where frequency f = ω/2π), the capacitor has a capacitance CL of 2La ≤ CL ≤ 1/ω2La (e.g. figure 3a, paragraphs 2-3 of page 4376, Cr = N1/(N2(2πf)2Lm) where N1:N2 = 1:1; therefore, Cr = 1/(2πf)2Lm  with ω = 2πf, which is Cr = 1/(ω 2Lm)).

    PNG
    media_image2.png
    733
    717
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fujiwara by applying the teaching of Mu to explicitly include a capacitor serially connected to the a at a frequency ω/2π, the capacitor has a capacitance CL of 1/3ω2La ≤ CL ≤ 1/ω2La, for the purpose of improving measurement accuracy by using capacitive cancellation to achieve reduction of sensitivity to phase discrepancy (e.g. Mu, abstract).
Regarding claim 2, combination of Fujiwara and Mu teaches further comprising: an exciting power supply applying alternating-current voltage to the first primary coil of the sample, the second primary coil of the air-core coil, and the capacitor (e.g. Fujiwara, figure 1, AC power source 1 provide voltage to all circuit elements including sample 2, coil c of air core coil 7 and incorporated capacitor Cr as taught by Mu), wherein the alternating-current has a frequency equal to or higher than 1 MHz (e.g. Mu, abstract, figure 5, HF and VHF core loss measurement, demonstrated to perform at 10MHz). 
Regarding claim 7, combination of Fujiwara and Mu teaches a magnetic characteristic measuring method measuring a magnetic characteristic of a sample (e.g. Fujiwara, figure 1, measuring magnetic characteristic of sample 2), the method comprising: 
serially connecting a first primary coil of the sample, having the first primary coil and a first secondary coil, to a second primary coil of an air-core coil wound by the second primary coil and a second secondary coil (e.g. as rejected in claim 1, Fujiwara, figure 1, serially connecting sample 2 having coil a and coil b, air core coil 7 having coil c and coil d); 
serially connecting a capacitor having a capacitance CL of 1/3ω2La ≤ CL ≤ 1/ω2La to the second primary coil of the air-core coil, wherein La is an inductance of the air-core coil at a frequency ω/2π (e.g. as rejected in claim 1, Mu, figure 3a, paragraph 2 of page 2(2πf)2Lm) where N1:N2 = 1:1; therefore, Cr = 1/(2πf)2Lm  with ω = 2πf, which is Cr = 1/(ω 2Lm)); 
applying alternating-current voltage to the first primary coil of the sample, the second primary coil of the air-core coil, and the capacitor (e.g. Fujiwara, figure 1, AC power source 1 provide voltage to all circuit elements including sample 2, coil c of air core coil 7 and incorporated capacitor Cr as taught by Mu); and 
measuring a secondary voltage of the first secondary coil of the sample and an induced voltage of the second secondary coil of the air-core coil (e.g. Fujiwara, figure 1, waveform storage 4 storage stores secondary voltage of coil b of sample 2 and induce voltage of coil d of air core coil 7).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 03-221886, a FOR document from IDS dated 06/25/2019) in view of Mu et al. (titled “New Core Loss Measurement Method for High-Frequency Magnetic Materials”, a NPL document from IDS dated 06/25/2019), and further in view of Hou et al. (titled “New High-Frequency Core Loss Measurement Method With Partial Cancellation Concept”, a NPL document from IDS dated 06/25/2019).
Regarding claim 3, combination of Fujiwara and Mu is silent with regard to wherein the inductance La of the air-core coil is 0.95 to 1.05 times of the inductance Lm of the sample.
Hou teaches an inductance La of an air-core coil is 0.95 to 1.05 times of an inductance Lm of an sample (e.g. figures 5-6, right column of page 2988, L0 = Lm as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fujiwara and Mu by applying the teaching of Hou to explicitly have wherein the inductance La of the air-core coil is 0.95 to 1.05 times of the inductance Lm of the sample, for the purpose of reducing measurement error (e.g. Hou, second half of right column of page 2988).
Regarding claim 5, combination of Fujiwara, Mu and Hou teaches further comprising: a measuring unit measuring a secondary voltage of the first secondary coil of the sample and an induced voltage of the second secondary coil of the air-core coil (e.g. Fujiwara, figure 1, abstract, waveform storage 4 stores voltages of coil b and coil d); and 
a control unit calculating (e.g. Fuiwara, figure 1, computer 5) a core loss of the core of the sample based on values of currents flowing through the first primary coil of the sample and the second primary coil of the air-core coil and the secondary voltage and the induced voltage measured by the measuring unit (e.g. Hou, figure 14, equation 31, right column of page 2992, core loss Pmeasrued is based on V2 and iR wherein iR is based on currents from first primary coil with inductance Lm and second primary coil with inductance L).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 03-221886, a FOR document from IDS dated 06/25/2019), and further in .
Regarding claim 4, Fujiwara teaches a magnetic characteristic measuring apparatus measuring a magnetic characteristic of a sample (e.g. figure 1, measuring magnetic characteristic of sample 2), the apparatus comprising: 
the sample (e.g. figure 1, sample 2) having a first primary coil (e.g. figure 1, coil a) and a first secondary coil (e.g. figure 1, coil b); and 
an air-core coil (e.g. figure 1, air core coil 7) having a second primary coil (e.g. figure 1, coil c) and a second secondary coil that are coaxially wound (e.g. figure 1, coil d), the first primary coil of the sample serially connected to the second primary coil of the air-core coil (e.g. figure 1, coil a serially connected to coil c). 

    PNG
    media_image1.png
    541
    890
    media_image1.png
    Greyscale

However, Fujiwara is silent with regard to wherein an inductance La of the air-core coil is 0.95 to 1.05 times of an inductance Lm of the sample.
a of an air-core coil is 0.95 to 1.05 times of an inductance Lm of an sample (e.g. figures 5-6, right column of page 2988, L0 = Lm as shown in equation 6, and L/L0 = 1 as shown in figure 6 on page 2989; therefore L is 0.95 to 1.05 times of Lm, and it is obvious to minimize the difference between L and Lm to reduce measurement error as describe in second half of right column of page 2988).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fujiwara and Mu by applying the teaching of Hou to explicitly have wherein an inductance La of the air-core coil is 0.95 to 1.05 times of an inductance Lm of the sample, for the purpose of reducing measurement error (e.g. Hou, second half of right column of page 2988).
Regarding claim 6, combination of Fujiwara and Hou further comprising: a measuring unit measuring a secondary voltage of the first secondary coil of the sample and an induced voltage of the second secondary coil of the air-core coil (e.g. Fujiwara, figure 1, abstract, waveform storage 4 stores voltages of coil b and coil d); and 
a control unit calculating (e.g. Fuiwara, figure 1, computer 5) a core loss of the core of the sample based on values of currents flowing through the first primary coil of the sample and the second primary coil of the air-core coil and the secondary voltage and the induced voltage measured by the measuring unit (e.g. Hou, figure 14, equation 31, right column of page 2992, core loss Pmeasrued is based on V2 and iR wherein iR is based on currents from first primary coil with inductance Lm and second primary coil with inductance L). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (US 5,175,476) teaches a core coil couples to a power supply and inductors and a capacitor (e.g. figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858